Election/Restrictions
Claims 1, 3-8, 15-23, 25, and 54 are allowable. The restriction requirement for the Species of other fracturing fluids, as set forth in the Office action mailed on 17 September 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 17 September 2021 is partially withdrawn.  Claims 9-11 and 24, directed to other Species of other fracturing fluids are no longer withdrawn from consideration because the claim(s) now requires all the limitations of an allowable claim.  The Species requirement for the inorganic oxidizers was previously withdrawn in the Office Action mailed 22 October 2021.  However, Group II, (now canceled) claims 52 and 53, directed to a different Invention would have remained withdrawn from consideration because it did not require all the limitations of an allowable claim.  Nevertheless, Group II claims are now canceled.  Accordingly, claims 1, 3-11, 15-25, and 54 are now allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 15, and 54 have now been Amended with the proposed AFCP 2.0 Amendments filed 3 March 2022 to recite “providing a carbon dioxide (CO2)-based fracturing fluid through the wellbore into the geological formation before or after providing the VES fracturing fluid through the wellbore into the geological formation, wherein the CO2-based fracturing fluid comprises an organic oxidizer that attacks the organic material, and wherein the organic oxidizer comprises an organic cation 
There is no Prior Art that discloses or teaches providing such a CO2-based fracturing fluid with organic oxidizer of an organic cation and oxidizer anion (such as the chlorates, bromates, persulfates, perborates, percarbonates, hypochlorites, peroxides, or iodates claimed) before or after a VES fracturing fluid comprising surfactant and inorganic oxidizer, for a kerogen-containing formation.  While Mason (2019/0292436) (cited in Office Action mailed 22 October 2021, at 27.) teaches a CO2-based fracturing fluid with reactive gas to oxidize, this reference fails to teach a CO2-based fracturing fluid with organic oxidizer of an organic cation and oxidizer anion such as the chlorates, bromates, persulfates, perborates, percarbonates, hypochlorites, peroxides, or iodates claimed.  While CO2 as a base fluid and the organic oxidizers are each individually known to the art, this combination of CO2 and the types of organic oxidizer appears rather unusual in the art.  Only one with the benefit of the current disclosure would have a reasonable expectation of success of providing such a CO2-based fracturing fluid with the types of organic oxidizers as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674